*NOT FOR PUBLICATION*

                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY
___________________________________
                                        :
                                        :
BERNADETTE SEJECK,                      :
                                        :
                             Plaintiff, :         Civil Action No. 18-16734
                                        :
          v.                            :
                                        :                 OPINION
                                        :
NANCY A. BERRYHILL,                     :
Acting Commissioner of Social Security, :
                                        :
                          Defendant.    :
___________________________________ :

WOLFSON, Chief Judge:

       Bernadette Sejeck (“Sejeck” or “Plaintiff”) appeals from the final decision of the Acting

Commissioner of Social Security, Nancy A. Berryhill (“Defendant”) denying Plaintiff disability

benefits under Title II of the Social Security Act (the “Act”). After reviewing the Administrative

Record, the Court finds that the Administrative Law Judge’s (“ALJ”) opinion was based on

substantial evidence and, accordingly, affirms the decision.

I.     FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       Plaintiff was born on February 20, 1974, making her 39 years old on her disability onset

date. AR 18, 67. She graduated from college and has past relevant work experience as a trust

account supervisor (a sedentary, skilled job). AR 227, 273, 294, 335. Plaintiff seeks disability

benefits due to degenerative disc disease post cervical spine fusion and carpal tunnel syndrome,

alleging that that pain and numbness in her neck, arms, and hands has rendered her incapable of

performing any and all kinds of work.




                                                 1
       Plaintiff protectively filed an application for disability and disability insurance benefits

on September 30, 2014, alleging onset as of March 29, 2013. AR 15. Defendant denied

Plaintiff’s applications on January 16, 2015, and upon reconsideration on March 28, 2015. AR

95-99, 101-103. Plaintiff then requested a hearing before an ALJ. AR 110-11. On August 11,

2017, a video hearing was held before ALJ George Michael Gaffaney, at which at an impartial

vocational expert (“VE”) and Plaintiff, represented by counsel, testified. AR 31-66. In a decision

dated October 27, 2017, the ALJ found that Plaintiff was not disabled. AR 12-30. Plaintiff asked

the Appeals Council to review the decision, which was denied by Order dated October 15, 2018.

AR 1-6.

       Plaintiff contests several aspects of the ALJ’s decision. She argues that the ALJ 1) erred

at step two of the sequential evaluation process by ignoring or misevaluating evidence related to

Plaintiff’s migraines and anxiety; 2) erred in the weighing of the opinion evidence of Plaintiff’s

treating physicians; 3) erred in his hypothetical question to the VE by not including certain

alleged impairments; and 4) improperly evaluated the credibility of Plaintiff’s subjective

complaints.

       A. Medical Evidence

       Prior to her disability onset date, Plaintiff suffered from chronic migraines, as well as

Generalized Anxiety Disorder; however, these conditions apparently did not impact Plaintiff’s

ability to work. Then, in April 2013, after Plaintiff awoke and suddenly felt something “pop,”

she developed a stiff neck. AR 453, 1012. She initially opted for conservative treatment

measures, including “chiropractic manipulation, heat and ice” but eventually resorted to neck

surgery, an anterior cervical discectomy and fusion, in September 2013. AR 342-417, 435-36,

449. Following the surgery, an MRI study of Plaintiff’s cervical spine confirmed her cervical


                                                 2
degenerative changes were stable; nerve conduction and EMG studies of Plaintiff’s right leg

were normal; and a lumbar spine MRI showed no evidence of disc disease. AR 472, 509, 517,

1024.

        The surgery initially alleviated Plaintiff’s pain, but it returned three months later. AR

1012. After reviewing her normal physiological tests, her doctor at the time, Dr. David J. Lamb

remarked that he was “at a loss to identify what is causing her persistent pain.” AR 509. Over the

next several years, Plaintiff received a variety of treatments for complaints of bilateral arm and

feet numbness and pain, including visiting a neurologist and pain management providers,

physical therapy, tried various medications and acupuncture, and underwent injections. AR 594-

1044. Because medications caused significant side effects and provided no pain relief, however,

Plaintiff stopped taking them and she discontinued pain management treatment in January 2015.

See, e.g., AR 84, 862-63, 892, 940, 1012. Although Plaintiff was evaluated for a spinal cord

stimulator, she elected not to proceed with the treatment. AR 987. After June 2017 diagnostic

studies confirmed carpal tunnel syndrome, Plaintiff elected to undergo right carpal tunnel release

surgery in July 2017, which went “very well” and improved the numbness in her hand. AR 983-

90.

        Throughout the relevant period, Plaintiff continued to report persistent pain, yet her

treating physicians could not identify the pain’s precise source. Indeed, her musculoskeletal and

neurological findings remained essentially normal throughout the entire period. See, e.g., Tr.

454, 496, 507, 673, 684, 713-14, 717, 720, 723, 727, 731, 734, 737, 740, 802, 807, 811, 814-15,

818, 822, 825-26, 859, 861-64, 890, 893, 899, 901, 905, 909, 913, 917, 921, 941, 943-45, 947,

950, 953, 956-57, 960, 964, 980, 988, 1003, 1006, 1013, 1017, 1020-21. Plaintiff exhibited an

upright, steady gait; she could heel-and-toe walk; and she did not use an assistive device. Id. She




                                                  3
had normal posture with no guarded deviation; full (5/5) muscle strength in her hands, arms, and

legs; the ability to perform normal rapid alternating movements of the hands; normal muscle

tone; normal sensation to light touch; and negative straight leg raising. Id. She had full, painless

range of motion in her neck, shoulder, elbows, wrists, and fingers. Tr. 988, 991.

        Several treating and reviewing medical sources provided opinions about Plaintiff’s

work-related functioning. In July 2013, family practitioner Howard Cohen, D.O., reported on an

Aetna Attending Physician Statement, which he completed to support Plaintiff’s long-term

disability claim with her former employer, that Plaintiff had “no ability to work.” AR 363. In

April 2014, treating neurologist Arnold Witte, M.D., reported that Plaintiff had been taking

Lyrica, which she had been unable to tolerate, and, although she was “trying to increase her

ability to work,” she still had “significant pain sitting which makes her still unable to work.” AR

615, 942. In May 2014, Dr. Witte opined that Plaintiff was “intellectually acute” with “fully

intact” strength in the upper and lower extremities, unremarkable gait, “no sensory deficit to

cold, vibration, or Rombert,” and fairly brisk reflexes. AR 614. He remarked that she was

“surprisingly vague” about her symptoms of burning pain and advised that she “should strongly

consider returning to work even with baseline discomfort, as I anticipate this will be a long

road.” AR 614. In July 2014, Dr. Witte reported that though plaintiff was “continuing to

struggle” with pain and was “miserable symptomatically,” “[s]he has no symptoms.” AR 944. He

again suggested that Plaintiff “actively consider looking for work which would not necessitate

extensive use of her hands,” and he was “pessimistic” about finding treatment that would enable

Plaintiff to return to her prior position. AR 944. In November 2014 he stated that that he found

her cause “highly unusual,” as, despite her reports of pain, which he found to be genuine, “she

has never had significant findings on physical examination.” AR 1003. He concluded, “I do not




                                                  4
disagree that there is nothing on her physical exam which would prevent her from performing a

sedentary task. However, she does not appear capable of doing so secondary to discomfort.” AR

1003.

        In May 2014, Plaintiff visited Dr. Ricardo Cruciani of Capital Health Medical Center,

Center for Comprehensive Pain Management and Palliative Care. Dr. Cruciani noted that

Plaintiff noted suffered from significant pain, but that she reported that “she can deal with the

pain but would like to regain some of her function ability [sic] and return back to work.” AR

946. He prescribed her Topoxam, due to Plaintiff’s reports that she had difficulty sleeping. AR

947.

        In September 2014, a neurologist issued a Physician Review report for purposes of

Plaintiff’s long-term disability claim with her former employer. AR 1004-07. The physician

opined that “the documentation provided does not demonstrate objective evidence of a

neurologic impairment in physical or cognitive functionality from 9/3/14 through 12/31/14.” AR

1006.

        Plaintiff also visited nurse practitioner Shannon Lynn Brown, M.S.N./A.P.N., at various

points throughout the relevant period. AR 1030. Brown noted Plaintiff’s persistent paint, which

Plaintiff compared to the feeling “after your hands have been frost bitten and start to warm up

again.” AR 1030. Nurse Brown noted that Plaintiff would have difficulties returning back to

sedentary work, as use of fine motor skills seemed to exacerbate her symptoms, but also

“acknowledge[d] I do not have any additional objective evidence to support the patient’s

subjective symptoms.” AR 1030. In January 2015, Nurse Brown completed an Aetna

Capabilities and Limitations Worksheet stating that Plaintiff could perform a range of light work

involving occasional manipulative activities, but she could only work for two hours or less per




                                                 5
day. AR 1027. On the same day, Nurse Brown completed an Aetna Attending Physician

Statement indicating that Plaintiff had “no ability to work.” AR 1029.

       Plaintiff visited Kessler Rehab Center in 2015. AR 850. Although test results indicated

difficulty with certain hand-related activities, the Center assessed her current pain level as only

“3/10” and only moderate weakness and loss of function. AR 850.

       In January 2015, state agency physician Dr. Arthur Pirone reviewed the record and

opined that Plaintiff could perform the full range of light work. AR 73-74. Dr. Pirone reported

that Plaintiff had no manipulative limitations. AR 74. In March 2015, state agency physician

Lourdes Marrero, M.D., reviewed the updated record and seconded Dr. Pirone’s assessment that

Plaintiff could perform the full range of light work. AR 85, 87-88. Like Dr. Pirone, Dr. Marrero

agreed that Plaintiff had no manipulative limitations. AR 85, 88.

       B. Plaintiff’s Testimony Before ALJ

       Plaintiff testified before the ALJ at the hearing in August of 2017. She has two adult

children, and, during the relevant period, she lived in a home with her boyfriend and her two

children. AR 36. Plaintiff testified that she has “shooting pains, numbness, tingling, burning

similar to like frostbite in [her] hands” and that “occasionally it’ll shoot from my neck down my

arms. My knees to my lower feet, numbness and tingling, muscle weakness, chronic migraines.”

AR 40. She testified that it is uncomfortable for her to sit for prolonged periods of time and that

she tries to move around most of the day. AR 50. She also testified to being able to navigate

steps slowly. AR 53.

       Regarding her daily activities, Plaintiff testified that she prepares simple meals daily,

washes laundry and dishes, and performs household chores like sweeping and vacuuming. AR

58-59. She drives occasionally and shops at the grocery store. AR 50-51. She reads, watches

television, uses the computer, and uses Facebook. AR 59. She traveled to Florida for a week to


                                                  6
help move her boyfriend’s son. AR 58-59. Plaintiff also testified that she does not attend any

clubs, churches, church groups, and generally does not participate in social activities out of the

house. AR 56.

       C. Vocational Expert’s Testimony

       At the hearing, the ALJ took the testimony of Catherine Tweedie, an impartial VE. AR

60-64. The ALJ asked the vocational expert to assume a hypothetical person of Plaintiff’s

age, education, and work experience who could lift 20 pounds occasionally and 10 pounds

frequently; stand and sit for six hours during an eight-hour workday with a sit/stand option;

frequently climb stairs, stoop, balance, kneel, crouch, and crawl; occasionally climb ladders; and

occasionally handle bilaterally. AR 62-63. The vocational expert testified that the hypothetical

person could not perform Plaintiff’s past relevant work as a trust account supervisor. AR 63.

The vocational expert further testified that such a person could perform a significant number of

light, unskilled jobs existing in the national economy, such as counter clerk (117,000 national

jobs), usher (89,600 national jobs), and rental clerk (116,700 national jobs). AR 62-63.

       D. ALJ’s Decision

       ALJ Gaffaney issued his decision on April 25, 2016. AR 15-29. At step two, he

concluded that Plaintiff had the severe medically determinable impairments of degenerative disc

disease status post cervical spine fusion and bilateral carpal tunnel syndrome. AR 17. At step

three, he found that Plaintiff’s impairments did not meet or equal one of the listed impairments.

AR 18. At step four, the ALJ found that Plaintiff had the RFC to perform light work, with

limitations designed to address her physical symptoms. AR 18-21. With the assistance of the

testimony of the VE, the ALJ concluded that Plaintiff could not perform her past relevant work

as a trust account supervisor. AR 21-22. At step five, and again in consultation with the VE, the

ALJ determined that Plaintiff retained the RFC to perform the following jobs that exist in


                                                 7
significant numbers in the national economy: counter clerk, usher, and rental clerk. AR 22-23.

Therefore, the ALJ found that Plaintiff was not disabled from March 29, 2013 through the date

of his decision. AR 23.

II.    STANDARD OF REVIEW

       On a review of a final decision of the Commissioner of the Social Security

Administration, a district court “shall have power to enter, upon the pleadings and transcript of

the record, a judgment affirming, modifying, or reversing the decision of the Commissioner of

Social Security, with or without remanding the cause for a rehearing.” 42 U.S.C. § 405(g); see

Matthews v. Apfel, 239 F.3d 589, 592 (3d Cir. 2001). The Commissioner’s decisions regarding

questions of fact are deemed conclusive on a reviewing court if supported by “substantial

evidence in the record.” 42 U.S.C. § 405(g); see Knepp v. Apfel, 204 F.3d 78, 83 (3d Cir. 2000).

While the court must examine the record in its entirety for purposes of determining whether the

Commissioner’s findings are supported by substantial evidence, Gober v. Matthews, 574 F.2d

772, 776 (3d Cir. 1978), the standard is highly deferential. Jones v. Barnhart, 364 F.3d 501, 503

(3d Cir. 2004). Indeed, “substantial evidence” is defined as “more than a mere scintilla,” but less

than a preponderance. McCrea v. Comm’r of Soc. Sec., 370 F.3d 357, 360 (3d Cir. 2004). “It

means such relevant evidence as a reasonable mind might accept as adequate.” Plummer v. Apfel,

186 F.3d 422, 427 (3d Cir. 1999). A reviewing court is not “empowered to weigh the evidence

or substitute its conclusions for those of the fact-finder.” Williams v. Sullivan, 970 F.2d 1178,

1182 (3d Cir. 1992), cert. denied, 507 U.S. 924 (1993). Accordingly, even if there is contrary

evidence in the record that would justify the opposite conclusion, the Commissioner’s decision

will be upheld if it is supported by the evidence. See Simmonds v. Heckler, 807 F.2d 54, 58 (3d

Cir. 1986).




                                                 8
       Disability insurance benefits may not be paid under the Act unless Plaintiff first meets the

statutory insured status requirements. See 42 U.S.C. § 423(c). Plaintiff must also demonstrate

the “inability to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or which

has lasted or can be expected to last for a continuous period of not less than 12 months . . . .” 42

U.S.C. § 423(d)(1)(A); see Plummer, 186 F.3d at 427. An individual is not disabled unless “his

physical or mental impairment or impairments are of such severity that he is not only unable to

do his previous work but cannot, considering his age, education, and work experience, engage in

any other kind of substantial gainful work which exists in the national economy.” 42 U.S.C. §

423(d)(2)(A). Eligibility for supplemental security income requires the same showing of

disability. Id. at § 1382c (a)(3)(A)-(B).

       The Act establishes a five-step sequential process for evaluation by the ALJ to determine

whether an individual is disabled. See 20 C.F.R. § 404.1520. First, the ALJ determines whether

the claimant has shown that he or she is not currently engaged in “substantial gainful activity.”

Id. at § 404.1520(a); see Bowen v. Yuckert, 482 U.S. 137, 146-47 n.5 (1987). If a claimant is

presently engaged in any form of substantial gainful activity, he or she is automatically denied

disability benefits. See 20 C.F.R. § 404.1520(b); see also Bowen, 482 U.S. at 140. Second, the

ALJ determines whether the claimant has demonstrated a “severe impairment” or “combination

of impairments” that significantly limits her physical or mental ability to do basic work

activities. 20 C.F.R. § 404.1520(c); see Bowen, 482 U.S. at 146-47 n.5. Basic work activities

are defined as “the abilities and aptitudes necessary to do most jobs.” 20 C.F.R. § 404.1521(b).

These activities include physical functions such as “walking, standing, sitting, lifting, pushing,




                                                 9
pulling, reaching, carrying or handling.” Id. A claimant who does not have a severe impairment

is not considered disabled. Id. at § 404.1520(c); see Plummer, 186 F.3d at 428.

       Third, if the impairment is found to be severe, the ALJ then determines whether the

impairment meets or is equal to the impairments listed in 20 C.F.R. Pt. 404, Subpt. P., App. 1

(the “Impairment List”). 20 C.F.R. § 404.1520(a)(4)(iii). If the claimant demonstrates that his

or her impairments are equal in severity to, or meet those on the Impairment List, the claimant

has satisfied his or her burden of proof and is automatically entitled to benefits. See id. at §

404.1520(d); see also Bowen, 482 U.S. at 146-47 n.5. If the specific impairment is not listed, the

ALJ will consider in his or her decision the impairment that most closely satisfies those listed for

purposes of deciding whether the impairment is medically equivalent. See 20 C.F.R. §

404.1526(a). If there is more than one impairment, the ALJ then must consider whether the

combination of impairments is equal to any listed impairment. Id. An impairment or

combination of impairments is basically equivalent to a listed impairment if there are medical

findings equal in severity to all the criteria for the one most similar. Williams, 970 F.2d at 1186.

       If the claimant is not conclusively disabled under the criteria set forth in the Impairment

List, step three is not satisfied, and the claimant must prove at step four whether he or she retains

the “residual functional capacity” (“RFC”) to perform his or her past relevant work. 20 C.F.R. §

404.1520(e); Bowen, 482 U.S. at 141. If the claimant is able to perform previous work, the

claimant is determined to not be disabled. 20 C.F.R. §§ 404.1520(e), 416.920(e); Bowen, 482

U.S. at 141-42. The claimant bears the burden of demonstrating an inability to return to the past

relevant work. Plummer, 186 F.3d at 428. Finally, if it is determined that the claimant is no

longer able to perform his or her previous work, the burden of production then shifts to the

Commissioner to show, at step five, that the “claimant is able to perform work available in the




                                                 10
national economy.” Bowen, 482 U.S. at 146-47 n.5; Plummer, 186 F.3d at 428. This step

requires the ALJ to consider the claimant’s residual functional capacity, age, education, and past

work experience. 20 C.F.R. § 404.1520(f). The ALJ must analyze the cumulative effect of all

the claimant’s impairments in determining whether the claimant is capable of performing work

and not disabled. Id.

III.   DISCUSSION

       Plaintiff contests several aspects of the ALJ’s decision. She argues that the ALJ 1) erred

at step two of the sequential evaluation process by ignoring or misevaluating evidence related to

Plaintiff’s migraines and anxiety; 2) erred in the weighing of the opinion evidence of Plaintiff’s

treating physicians; 3) erred in his hypothetical question to the VE by not including certain

alleged impairments; and 4) improperly evaluated the credibility of Plaintiff’s subjective

complaints.

       A. The ALJ’s Step Two Analysis of Plaintiff’s Migraines and Anxiety

       Plaintiff first contends that the ALJ erred at step two of the sequential evaluation process

by discounting or ignoring relevant evidence of Plaintiff’s migraines and anxiety, in determining

that these conditions were not “severe.” In that regard, Plaintiff contends that the ALJ neglected

to mention Plaintiff’s stint in Kessler Rehab, her treatment for her migraines, or her group

therapy for her anxiety.

       At step two, the ALJ determines whether the claimant has demonstrated a “severe

impairment” or “combination of impairments” that significantly limits his physical or mental

ability to do basic work activities. 20 C.F.R. § 404.1520(c); see Bowen, 482 U.S. at 146-47 n.5.

Basic work activities are defined as “the abilities and aptitudes necessary to do most jobs.” 20

C.F.R. § 404.1521(b). A claimant who does not have a severe impairment is not considered

disabled. Id. at § 404.1520(c); see Plummer, 186 F.3d at 42. The claimant has the burden of


                                                11
showing that an impairment is severe. Salles v. Comm'r of Soc. Sec., 229 F. App'x 140, 144 (3d

Cir. 2007).

       With regard Plaintiff’s migraines, the ALJ concluded that “there is no evidence that this

impairment resulted in minimal functional limitations and therefore, it is non-severe.” AR 18.

While the ALJ did not specifically discuss the evidence related to Plaintiff’s migraines, Plaintiff

has failed to identify precisely what medical evidence the ALJ overlooked in reaching his

conclusion that Plaintiff’s migraines were not “severe.” For instance, while Plaintiff testified at

trial that her migraines were worsening and could last for prolonged periods of time, Plaintiff has

not provided any medical evidence that her condition significantly limited her ability to do basic

work. In that regard, Plaintiff’s brief only references a single doctor who merely mentioned the

fact that Plaintiff suffered from chronic migraines and discussed a single severe incident that had

not recurred since. AR 979. Thus, consistent with the ALJ’s conclusions, none of this evidence

provides any support that Plaintiff’s migraines constituted a “severe” impairment.

       As for Plaintiff’s anxiety, the ALJ recognized that the condition constituted a medically

determinable impairment.1 However, after evaluating the “four broad areas of mental functioning

set out in the disability regulations for evaluating mental disorders and in the Listing of

Impairments,” the ALJ appropriately concluded that the condition did not more than minimally

limit Plaintiff’s ability to perform basic mental work activities. For instance, the ALJ noted that

Plaintiff drives locally, uses Facebook occasionally, creates to-do lists, take care of personal

needs most of the time, prepares simple meals, washes the dishes, sweeps, vacuums. Although

Plaintiff takes issue with the ALJ’s failure to mention Plaintiff’s stints in group therapy and visit



1
 It should be noted that Plaintiff apparently was diagnosed with Generalized Anxiety Disorder in
2005, see AR 343, yet continued to work with the condition through her alleged disability onset
date.

                                                 12
to Kessler Rehab Center, the Record indicates that these visits were primarily related to

Plaintiff’s physical impairments and general pain management, rather than specifically to address

Plaintiff’s anxiety. AR 850-52.

       Moreover, even if the ALJ did commit error in overlooking this evidence—which, again,

Plaintiff has not demonstrated—“ordinary harmless error review, in which the appellant bears

the burden to demonstrate harm, is applicable to administrative appeals.” Holloman v. Comm'r

Soc. Sec., 639 F. App'x 810, 814 (3d Cir. 2016) (citing Shinseki v. Sanders, 556 U.S. 396, 409

(2009)). Plaintiff therefore must “explain [ ] ... how the ... error to which he points could have

made any difference.” Id. (quoting Shinseki, 556 U.S. at 413). And, in this instance, despite

concluding that that Plaintiff’s migraines and anxiety were non-severe, the ALJ found that a

combination of Plaintiff’s physical impairments were severe and, therefore, found in Plaintiff’s

favor at the Step Two analysis. In such instances, the Third Circuit has explained, “even if [the

ALJ] had erroneously concluded that some of her other impairments were non-severe, any error

was harmless.” Salles v. Comm'r of Soc. Sec., 229 F. App'x 140, 145 n.2 (3d Cir. 2007) (citing

Rutherford v. Barnhart, 399 F.3d 546, 553 (3d Cir.2005)).

       Thus, the ALJ’s decision not to include Plaintiff’s migraines or anxiety in Plaintiff’s RFC

is supported by substantial evidence.

       B. Medical Opinion Testimony

       Plaintiff next contends that the ALJ erred by not according the proper weight to

Plaintiff’s treating physicians, and instead assigning greater weight to the state agency medical

examiners.

       It is well established that “the ALJ—not treating or examining physicians or State agency

consultants—must make the ultimate disability and RFC determinations.” Chandler v. Comm'r

of Soc. Sec., 667 F.3d 356, 361 (3d Cir. 2011) (citing 20 C.F.R. §§ 404.1527(e)(1), 404.1546(c).)


                                                 13
Furthermore, while an ALJ must consider the opinions of treating physicians, “[t]he law is clear

... that the opinion of a treating physician does not bind the ALJ” where it is not well supported

or there is contradictory evidence. Chandler, 667 F.3d at 361 (alteration in original) (quoting

Brown v. Astrue, 649 F.3d 193, 197 n.2 (3d Cir. 2011)).

       Under 20 C.F.R. § 404.1527(c)(2), a treating source's opinion will be given controlling

weight if the opinion “is well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial evidence in [the] case

record.” Several factors may also be used to determine the weight given to a medical opinion

including: the length of the treatment relationship; the nature and extent of the treatment

relationship; supportability by the medical evidence; and consistency with the record as a whole.

Id. If a treating source's opinion conflicts with that of other medical sources, “the ALJ may

choose whom to credit but cannot reject evidence for no reason or for the wrong reasons.”

Morales v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000). That is, the ALJ must rely only on

“contradictory medical evidence” in rejecting the treating source's opinion, rather than

“credibility judgments, speculation or lay opinion.” Id. An ALJ is required to provide “an

explanation of the reasoning behind [his] conclusions,” including “reason(s) for discounting

rejected evidence.” Fargnoli v. Halter, 247 F.3d 34, 43 (3d. Cir. 2001).

       Here, the ALJ determined that Plaintiff had the RFC to perform light work, meaning that

Plaintiff could no longer perform her past relevant work as a trust account supervisor, but, after

considering Plaintiff’s age, education, work experience, RFC, and the VE’s testimony, the ALJ

determined Plaintiff could make a vocational adjustment to light, unskilled jobs existing in

significant numbers in the national economy.




                                                 14
       Plaintiff contends that, in reaching this conclusion, the ALJ improperly assigned little

weight to medical evidence from Plaintiff’s treating physician, Howard Cohen, who, in a July 17,

2013 Aetna Attending Physician Statement, marked that the claimant had no ability to work.

However, in rejecting this conclusion, the ALJ did not, as Plaintiff contends, ignore medical

evidence or rely on lay speculation. Rather, he appropriately noted that it is the job of the

Commissioner, not the treating physician, to make a disability determination. Then, after

considering the medical opinions of record, and explaining the weight he assigned to them, he

articulated specific reasons for discounting Dr. Cohen’s opinion that were supported by

substantial record evidence:

       Although the claimant alleged total disability due to a burning feeling in her hands
       and arms as well as shooting pains, partial numbness, swelling, tingling from her
       neck down to her arms, and muscle weakness in her knees down to her feet, the
       preponderance of evidence demonstrates that her impairments are not as severe as
       alleged. The claimant underwent an anterior cervical discectomy and fusion of the
       C5-C6 and C6-C7, with left iliac crest bone graft on September 10, 2013. On
       February 12, 2014, Neurologist Arnold S. Witte, M.D., reported that the claimant's
       nerve conduction studies and the electromyogram (EMG) of the right leg were
       normal. On July 7, 2014, Dr. Witte determined that the claimant was clinically
       stable based on her physical exam. In addition, her pain management treatment was
       routine. For example, on June 25, 2014, a trial of Zanaflex 2 mg was recommended,
       she was instructed to continue taking her current medication and to follow-up in
       one month.


AR 19 (citations omitted). Moreover, the ALJ reasonably assigned great weight to the opinions

of state agency reviewing physicians Drs. Pirone and Marrero because their opinions were

supported by that medical evidence. These doctors both opined that Plaintiff could perform the

full range of light work. As the ALJ correctly explained, Drs. Pirone and Marrero were “familiar

with the Social Security disability program.” AR 20. Indeed, the controlling regulations describe

state agency reviewing physicians as “highly qualified” and “experts in Social Security disability

evaluation.” 20 C.F.R. § 404.1527(e)(2)(i). The ALJ also explained that the opinions of Drs.



                                                 15
Pirone and Marrero merited more weight because they “generally align[ed] with the

preponderance of the evidence”, particularly Plaintiff’s normal musculoskeletal and neurological

findings, which the ALJ discussed throughout the decision.2

       Thus, because the weight that the ALJ assigned to the various physicians was supported

by the record, substantial evidence confirms his conclusions.

       C. ALJ’s Findings and Question to Vocational Expert

       Plaintiff also challenges the hypothetical question that the ALJ posed to the VE. Here, the

ALJ asked the vocational expert to assume a hypothetical person of Plaintiff’s age, education,

and work experience who could lift 20 pounds occasionally and 10 pounds frequently; stand and

sit for six hours during an eight-hour workday with a sit/stand option; frequently climb stairs,

stoop, balance, kneel, crouch, and crawl; occasionally climb ladders; and occasionally handle

bilaterally. AR 62-63.

       The Third Circuit has ruled that “an ALJ's hypothetical must include all of a claimant's

impairments.” Ramirez v. Barnhart, 372 F.3d 546, 552 (3d Cir. 2004). However, where an ALJ

does not include an alleged impairment or limitation in his or her RFC determination, the ALJ

need not pose that alleged impairment or limitation to the vocational expert. See Schmits v.

Astrue, 386 F. App'x 71, 76 (3d Cir. 2010) (“Because that limitation is not in [the claimant's]


2
  Though unclear whether Plaintiff challenges the ALJ’s decision to assign little weight to the
opinions of Nurse Brown that Plaintiff could not work, his decision to do so was supported by
substantial evidence. First, as the ALJ accurately noted, Nurse Brown was not an acceptable
medical source under the regulations. AR 21. 20 C.F.R. § 404.1513 (explaining that a nurse
practitioner is not an acceptable medical source and is, instead, an “other source”). The ALJ
further explained that her opinion did “not align with the preponderance of record evidence. AR
21. More specifically, the ALJ discussed that Nurse Brown’s opinion was inconsistent with
Plaintiff’s routinely normal musculoskeletal and neurological examination findings, which
showed Plaintiff had a normal gait, the ability to rise on her toes and walk on her heels, negative
straight leg raising, full (5/5) muscle strength in her arms and legs, intact sensation, and full
range of motion in her shoulders, elbows, wrists, and fingers. The ALJ, therefore, did not err in
assigning little weight to Brown’s opinion.

                                                16
RFC, the ALJ did not need to consider it at Step Five” in posing a hypothetical to a vocational

expert); Izzo v. Comm'r of Soc. Sec., 186 F. App'x 280, 287 (3d Cir. 2006) (finding that the ALJ

did not err in failing to include in his hypothetical questions to the vocational expert “specific

reference[s] to [the claimant's] functional loss, mental limitations, and subjective complaints of

pain and fatigue,” where the ALJ had already discredited those alleged impairments, excluding

them from his RFC determination); Russo v. Comm'r of Soc. Sec., No.13–06918, 2014 WL

6991987, at *11 (D.N.J. Dec. 10, 2014) (observing that where “an ALJ has appropriately rejected

a limitation, that limitation need not be conveyed to the vocational expert.”).

       To the extent that Plaintiff challenges the ALJ’s failure to include Plaintiff’s migraines or

anxiety in his hypothetical, as already explained, the record did not indicate that Plaintiff’s

migraines constituted an impairment under the regulations or that Plaintiff’s mild anxiety was

severe. At Step Two, the ALJ explained his reasons for not including these impairments in

Plaintiff’s RFC, and, as already explained, his determination was reasonable. Thus, the ALJ was

fully justified in not including these alleged impairments in his hypothetical to the ALJ. See

Schmits v. Astrue, 386 F. App'x 71, 76 (3d Cir. 2010) (“Because that limitation is not in [the

claimant's] RFC, the ALJ did not need to consider it at Step Five” in posing a hypothetical to a

vocational expert); Izzo v. Comm'r of Soc. Sec., 186 F. App'x 280, 287 (3d Cir. 2006) (finding

that the ALJ did not err in failing to include in his hypothetical questions to the vocational expert

“specific reference[s] to [the claimant's] functional loss, mental limitations, and subjective

complaints of pain and fatigue,” where the ALJ had already discredited those alleged

impairments, excluding them from his RFC determination); Russo v. Comm'r of Soc. Sec.,

No.13–06918, 2014 WL 6991987, at *11 (D.N.J. Dec. 10, 2014) (observing that where “an ALJ




                                                 17
has appropriately rejected a limitation, that limitation need not be conveyed to the vocational

expert.”).

       Moreover, as to all other of Plaintiff’s limitations, they were properly accounted for in the

hypothetical. Although Plaintiff suggests otherwise, the ALJ did include Plaintiff’s credibly

established manipulative limitations in his question by limiting the hypothetical to “occasional

handling bilaterally.” Plaintiff points to no other credibly established limitations that the ALJ

excluded from his hypothetical, and the Court is likewise unable to discern any. Having included

all of Plaintiff’s medically determinable limitations in his question, the ALJ was not compelled

to include any others. See Priel v. Astrue, 453 F. App’x 84, 87–88 (2d Cir. 2011) (noting that

“ALJ properly declined to include in his hypothetical question symptoms and limitations that he

had reasonably rejected.”).3

       Thus, the ALJ did not err in posing his hypothetical to the VE.

       D. The ALJ Properly Evaluated the Credibility of Plaintiff’s Subjective Complaints

       Plaintiff last argues that the ALJ erred in his evaluation of Plaintiff’s subjective testimony

as to the severity of his impairments. Credibility determinations are entitled to substantial

deference on appeal. See Reefer v. Barnhart, 326 F.3d 376, 380 (3d Cir. 2003) (stating that courts

“ordinarily defer to an ALJ’s credibility determination because he or she has the opportunity at a

hearing to assess a witness' demeanor.”); see also Izzo v. Comm'r of Soc. Sec., 186 Fed. Appx. 280,

286 (3d Cir. 2006) (finding that “a reviewing court typically defers to an ALJ’s credibility

determination so long as there is a sufficient basis for the ALJ’s decision to discredit a witness.”).


3
  Although Plaintiff claims that the VE found that Plaintiff could not perform any jobs that
existed in the national economy, she only did so in response to a different hypothetical that did
not match the Plaintiff’s RFC. See AR 63 (posing hypothetical of a sedentary person, who, inter
alia, lifts ten pounds occasionally and five frequently). In response to the hypothetical that did
match Plaintiff’s RFC, the VE determined that Plaintiff could work as a counter clerk, usher, or
furniture rental clerk.

                                                 18
       A claimant’s subjective symptoms must be corroborated by objective medical evidence;

i.e., evidence of a medically determinable impairment that can reasonably be expected to produce

the claimant's underlying symptoms. Hartranft v. Apfel, 181 F.3d 358, 362 (3d Cir. 1999) (citing

20 C.F.R. § 404.1529). The latest Social Security Ruling on this subject, SSR 16-3p, effective

March 28, 2016, describes how ALJs are to evaluate a claimant's statements about

symptoms. SSR 16-3p makes clear that the central concept is consistency:

       In determining whether an individual's symptoms will reduce his or her
       corresponding capacities to perform work-related activities or abilities to function
       independently, appropriately, and effectively in an age-appropriate manner, we will
       consider the consistency of the individual's own statements. To do so, we will
       compare statements an individual makes in connection with the individual's claim
       for disability benefits with any existing statements the individual made under other
       circumstances.


       We will consider statements an individual made to us at each prior step of the
       administrative review process, as well as statements the individual made in any
       subsequent or prior disability claims under titles II and XVI. If an individual's
       various statements about the intensity, persistence, and limiting effects of
       symptoms are consistent with one another and consistent with the objective medical
       evidence and other evidence in the record, we will determine that an individual's
       symptoms are more likely to reduce his or her capacities for work-related activities
       or reduce the abilities to function independently, appropriately, and effectively in a
       age-appropriate manner.


In accordance with this regulation, the ALJ recorded Plaintiff’s subjective complaints throughout

his decision, and considered them in the context of the entire record. However, for the reasons

already explained, the ALJ found that the medical evidence did not support Plaintiff’s testimony

regarding the significance of her disability. See AR 20 (“Although the claimant reported daily

activities that were fairly limited, two further factors weigh against considering these allegations

to be strong evidence in favor of finding the claimant disabled. First, her allegedly limited daily

activities are not corroborated. Secondly, the preponderance of medical evidence outweighs the




                                                 19
claimant's allegations regarding her limitations.”) Thus, the ALJ did not err in her treatment of

Plaintiff's subjective complaints.

IV.    CONCLUSION

       For the reasons set forth above, I find that the ALJ’s decision is supported by substantial

evidence in the record. Accordingly, the ALJ's decision is affirmed.



Dated: December 27, 2019                                     /s/ Freda L. Wolfson
                                                             Hon. Freda L. Wolfson
                                                             United States Chief District Judge




                                                20
